Citation Nr: 1140150	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-09 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a foot disability.

3.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2009, the Veteran testified at a hearing before the Board.  The record was held open for 30 days in order to allow the Veteran time to submit additional evidence.  The Veteran submitted a waiver of review of any new evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  However, no additional evidence was submitted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that it is necessary to remand the three claims on appeal to the AOJ for additional development.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

The Veteran asserts that he has disabilities relating to his sinuses, feet, and eyes that are related to his active military service.  Specifically, he states that he was treated for sinus problems during service and that he continues to experience problems, including those resulting in surgery.  The Veteran also states that he was exposed to extreme cold weather that resulted in cold-related injury to his feet, possibly frostbite.  He maintains that his current problems with his feet are related to that circumstance of service.  Moreover, the Veteran states that he developed eye problems in service and that they have persisted ever since.  He attributes the problems to exposure to tear gas during basic military training.  Thus, he contends that service connection is warranted for sinusitis, a foot disability, and an eye disability.

The Board notes that no VA treatment records are associated with the claims file.  At his hearing, the Veteran indicated that he does not currently receive treatment from a VA facility.  However, he stated that he did seek treatment during the approximate time period of 1972 to 1976.  Notably, the Veteran indicated that the treating facility was the old VA Hospital (VAH) in Little Rock on "East Roosevelt" and not the more recently built John L. McClellan VA Medical Center (VAMC) on West 7th Street.  Thus, if any such records exist, they would likely be archived, non-electronic records.  In August 2008, the RO requested records from the newer VAMC to no avail.  However, it is unclear whether archived, non-electronic records were searched in an attempt to obtain the Veteran's VA records.

VA has a duty to assist claimants in obtaining records in the custody of a Federal department or agency, including VA treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  VA will make as many requests as necessary to obtain relevant records unless it is determined that the records do not exist or the custodian does not have them.  On remand, another request for the Veteran's VA treatment records should be made to the Little Rock VAMC, to include a search of archived, non-electronic records from the old Little Rock VAH.

During the course of the appeal, the Veteran submitted an October 2008 award letter from the United States Railroad Retirement Board (RRB).  The letter indicated that the Veteran was to receive disability benefits from RRB.  A request should be made to RRB for all records, including medical records, which exist in conjunction with the Veteran's RRB disability award.

The Board notes that VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has not yet been provided a VA examination in connection with his sinusitis or foot disability claims.

As noted previously, the Veteran states that he was treated for sinus problems during service.  A review of the service treatment records is negative for a reference to sinusitis or any sinus problems.  There is a September 1969 entry indicating that the Veteran was seen at the E.E.N.T. Clinic, but it is unclear whether it was for sinus or eye problems.  Additionally, the Veteran's December 1969 separation examination was normal and he did not report having sinusitis at that time.  Nevertheless, the Veteran is competent to report factual matters of which he had first hand knowledge, such as being treated for sinus problems.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Furthermore, the Veteran is competent to report symptoms such as sinus problems.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Post-service private treatment records document a diagnosis of chronic sinusitis as early as May 2000.  The Veteran underwent sinus surgery in June 2000.  He subsequently received additional treatment for sinusitis.

Given that the Veteran has provided seemingly credible testimony that he was treated for sinus problems during military service, that there is evidence of a current disability, and at least an indication that the two may be linked, the Veteran should be scheduled for a VA examination to address the matter.  An opinion should be provided as to whether the Veteran has sinusitis or other sinus disability that had its onset during, or is otherwise attributable to, his active military service.

The Veteran's service treatment records include a May 1969 entrance examination report wherein he reported having a right heel callous.  An October 1969 entry noted a complaint of a swollen right foot.  The Veteran was treated with an ace bandage and wintergreen.  His separation examination was normal and he did not report having foot problems at that time.  Although there is no express documentation of cold weather exposure in the service records, the Veteran is competent to attest to being exposed to cold weather during training.  Washington, 19 Vet. App. at 362.

Post-service private medical records show treatment for foot problems as early as July 2001.  He had a growth on his left heel surgically removed at that time.  In July 2002, he had a lesion surgically removed from his right foot.  In March 2003, the Veteran had surgery to correct problems with his right toes.

Given that the Veteran has provided seemingly credible testimony that he was exposed to cold weather during military service and that the service records contain evidence of a right foot problem, that there is evidence of a current disability affecting both feet, and at least an indication that the two may be linked, the Veteran should be scheduled for a VA sinus examination to address the matter.  An opinion should be provided as to whether the Veteran has a foot disability that had its onset during, or is otherwise attributable to, his active military service.  The opinion should specifically address the matter of whether the Veteran has a foot disability that could possibly be the result of a cold-related injury.

In regards to the eye disability claim, the Veteran's service treatment records show that he was seen at the optometry clinic shortly after entering on to active duty in September 1969.  Examination revealed a cystic infiltration of the left lower eyelid.  The diagnosis was a chalazion of the left eye.  He was thereafter determined to be fit for basic training.  At his December 1969 separation examination, the Veteran reported having a history of eye trouble.  The eye portion of the examination was normal and the Veteran had 20/20 visual acuity bilaterally.  As noted previously, the Veteran also asserts that he experienced eye problems during basic training when tear gas was used.

Post-service private medical records reflect treatment for eye problems as early as July 1986.  The Veteran was seen for a complaint of a possible foreign body in the right eye.  Since that time, he has received intermittent treatment for the eyes.  His corrected visual acuity has generally been 20/20 bilaterally and he has been screened for diabetic retinopathy since he was diagnosed with diabetes mellitus in 2000.

The Veteran was provided a VA eye examination in connection with this claim that was conducted in October 2008.  He complained of redness and burning in the eyes.  The examiner provided diagnoses of a history of chalazion-none present and a questionable history of eye surgery-no signs of surgery.  The examiner provided an opinion that the Veteran's current eye condition was not caused by the chalazion or the treatment for the chalazion.

The United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Here, the examiner indicated that the Veteran has a current eye condition; however, the characterization or clinical diagnosis of an eye condition was not provided.  Additionally, the examiner's nexus opinion did not take into account the Veteran's contention that his current eye condition is related to exposure to tear gas during service.  On remand, the Veteran should be scheduled for another VA eye examination.  The prospective examiner should provide a diagnosis for any identified eye condition and an opinion as to whether the Veteran has an eye disability that had its onset during, or is otherwise attributable to, his active military service.  The opinion should specifically address the matter of whether the Veteran has an eye disability that could possibly be the result of exposure to tear gas.

Accordingly, this case is REMANDED for the following actions:

1.  Request the Veteran's treatment records from the Little Rock VAMC.  The request should include the time period shortly after service (1970-1976) and include a search of non-electronic and/or archived records, including from the old VAH on "East Roosevelt."

2.  Request from RRB the records pertinent to the Veteran's claim for railroad disability benefits and the medical records relied upon concerning that claim.  Notice to the Veteran of inability to obtain the records should comply with 38 C.F.R. § 3.159(e).

3.  After completing the above development, schedule the Veteran for a VA sinus examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The examiner should determine whether the Veteran has sinusitis or any other sinus disability.  Based on a review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current sinus disability that had its onset during, or is otherwise related to, his active military service.  The examiner should also indicate whether any such disability is more likely than not of post-service onset.  The examiner must consider the Veteran's contentions.  All opinions should be set forth in detail and explained in the context of the record.  If the examiner is unable to provide the requested opinion without a resort to speculation, then he/she should explain why this is so.  

4.  Schedule the Veteran for a VA foot examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The examiner should determine whether the Veteran has a foot disability.  Based on a review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current foot disability that had its onset during, or is otherwise related to, his active military service.  The examiner should also indicate whether any such disability is more likely than not of post-service onset.  The opinion should specifically address the matter of whether the Veteran has a foot disability that could possibly be the result of a cold-related injury.  All opinions should be set forth in detail and explained in the context of the record.  If the examiner is unable to provide the requested opinion without a resort to speculation, then he/she should explain why this is so.  

5.  Schedule the Veteran for a VA eye examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The examiner should determine whether the Veteran has an eye disability.  Based on a review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current eye disability that had its onset during, or is otherwise related to, his active military service.  The examiner should also indicate whether any such disability is more likely than not of post-service onset.  The opinion should specifically address the matter of whether the Veteran has an eye disability that could possibly be the result of exposure to tear gas.  All opinions should be set forth in detail and explained in the context of the record.  If the examiner is unable to provide the requested opinion without a resort to speculation, then he/she should explain why this is so.  

6.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

7.  After undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

      (CONTINUED ON NEXT PAGE)




This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

